DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 1, a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 15, a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – see claim 8. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 8 and 15 recites:
“analyzing the mail history to determine a plurality of characteristics associated with the postal mail addressed to the user; applying a machine-learning algorithm to the analyzed mail history and the determined plurality of characteristics to form an assessment; and based on the assessment exceeding a threshold associated with a criteria, performing at least one action.”
The limitations above demonstrate the independent claims are directed toward the abstract idea of evaluating postal mail for fraud/status using both the sender’s and recipient’s characteristics which are concepts that encompass “observations, evaluations, judgments, and opinions”, which is subject matter that falls within the mental processes groupings of abstract ideas.  See MPEP 2106.04 II
The Applicant’s Specification in at least [0014] discloses according to the techniques for forming an assessment of postal mail described herein, the scanned images are obtained from the USPS for further analysis and evaluation to form the assessment. Postal mail, even just based on an analysis of the exterior of letters over time, can provide insights into a person's interactions, interests, relationships, and potential threats. Over time, changes in the type and frequency of postal mail can imply changes in finances, interpersonal relationships, and mental status. Anomalies to normal postal mail can be indicators of potential financial fraud or manipulation as well as potential mental health issues.
As such, the limitations of analyzing, applying, and performing describe a series of steps for evaluating a piece of postal mail for fraud/status and preventing delivery of the postal mail when fraud is detected.  In this way, the limitations may be reasonably characterized as concepts falling within the mental processes grouping of abstract ideas.   As such, all of these limitations recited in the independent claims are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a computer program product”, “a processor”, “at least one computer” – see claims 1, 8, and 15 is/are adding the words “apply it” with the judicial MPEP 2106.05 (f).
	The other additional elements of: “receiving images of postal mail addressed to a user on one or more dates to form a mail history; capturing information from the received images to determine at least information associated with a sender and a recipient, wherein the captured information is added to the mail history” add insignificant extra solution to the judicial exception, i.e., (data gathering), as discussed in MPEP 2106.05 (g).
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical 
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a computer program product”, “a processor”, “at least one computer” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
The other additional elements of: “receiving images of postal mail addressed to a user on one or more dates to form a mail history; capturing information from the received images to determine at least information associated with a sender and a recipient, wherein the captured information is added to the mail history” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the, the Symantec, TLI Communications, and Content Extraction and Transmission, LLC v. Wells Fargo Bank court decisions cited in MPEP 2106.05 (d)(II) indicated that “receiving or transmitting data over a network” and “electronically scanning or extracting data from a physical document” are well-understood, routine, conventional functions when claimed in a merely generic manner.  Thus, the conclusion that the “receiving” and “capturing” steps is/are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.  Therefore, the analysis concludes the claims are ineligible at Step 2B.
9.	Claims 2-7, 9-14, and 16-20 are dependent of claims 1, 8 and 15. 
Claims 2, 9, and 17 recite “wherein the recipient is identified as a target group, and wherein the criteria is a fraud assessment”, Claims 3, 10, and 16 recite “wherein the action is preventing delivery of one or more pieces of postal mail identified as fraudulent.”, Claims 4 and 11 recite “wherein the action is providing a notification to at least one entity.”, Claims 5, 12, and 18 recite “wherein the criteria is a status assessment of the recipient.”, Claims 6, 13, and 19 recite “wherein the status assessment is associated with a health of the recipient”, and Claims 7, 14, and 20 recite “wherein the status assessment is associated with an event associated with the recipient”  all serve to further describe the data and/or information recited in the abstract idea.  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2016/0037360 A1), hereafter, “Logan ‘360” in view of Logan (US 2019/0386996 A1), hereafter, “Logan ‘996”. 

With respect to claims 1, 8, and 15, Logan ‘360 discloses
a method, computer program product, and system for forming an assessment of postal mail (¶ 0005: discloses a system and method for eliminating contraband in postal mail for a correctional facility.), 
the method and system comprising at least one computer including a processor (¶ 0051: discloses server 930): 
receiving images of postal mail addressed to a user on one or more dates to form a mail history (¶ 0037: discloses postal mail 10 is received into mail processing center 200.  Scanner station 210 is capable of creating an electronic image of the postal mail 10.  The contents of the envelope may then be scanned, stored, or logged including information such as data received, date scanned, or other related information.); 
capturing information from the received images to determine at least information associated with a sender and a recipient (¶ 0037, 0040: discloses an envelope may be scanned thereby capturing the sender information and the recipient inmate information.), wherein the captured information is added to the mail history (¶ 0037, 0040: discloses all postal mail 10 may be memorialized in the system.); 

the analyzed mail history and the determined plurality of characteristics to form an assessment (¶ 0040, 0048: discloses flags may be set automatically based on analysis of the message and its metadata.  Examples of automatic flagging could include flagging messages from predefined individuals or locations and flagging messages based on keywords in the message body.); and 
based on the assessment exceeding a threshold associated with a criteria (¶ 0040, 0048: discloses the electronic copies of certain postal mail may be flagged based on sender information.  For example, if a specific sender has repeatedly sent postal mail which contained contraband any postal mail from that sender may be indicated for review by a flagging of the scanned copies.),
performing at least one action. (¶ 0046: discloses processing the postal mail includes forwarding the postal mail to an investigative agency.)
As shown, the Logan ‘360 teaches in at least ¶ 0040, 0048 that flags may be set automatically based on analysis of the message and its metadata.  Examples of automatic flagging could include flagging messages from predefined individuals or locations and flagging messages based on keywords in the message body. However, Logan ‘360 does not explicitly disclose applying a machine-learning algorithm.
Logan ‘996 which is pertinent in art to the claimed invention is related to identifying contraband in physical and/or digital communications that are sent to an inmate. (¶ 0003)
applying a machine-learning algorithm (¶ 0118-0120: discloses the use of machine-learning and performing a deep analysis to find impermissible and/or criminal communications and attempts to send instructions for conducting criminal activity by way of repeated messages from a same sender.  The server may perform deep analysis to find relationships among information stored for senders and inmates including communication patterns among various senders and inmates.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Logan ‘360 to include applying a machine-learning algorithm, as disclosed by Logan ‘996 to achieve the claimed invention.  As disclosed by Logan ‘996, the motivation for the combination would have been to use the analysis techniques to ensure prohibited or contraband communication is prevented from reaching an inmate. (¶ 0005, 0041)

With respect to claims 2, 9, 17, the combination of Logan ‘360 and Logan ‘996 discloses the method, computer program product, and system, 
wherein the recipient is identified as a target group (¶ 0031: Logan ‘360 discloses specific sender information may be linked or associated with individual inmates or groups of inmates.),  and wherein the criteria is a fraud assessment. (¶ 0046: Logan ‘360 discloses processing the postal mail involves flagging the communication for investigation.)
With respect to claims 3, 10, and 16, the combination of Logan ‘360 and Logan ‘996 discloses the method, computer program product, and system, 
wherein the action is preventing delivery of one or more pieces of postal mail identified as fraudulent. (¶ 0037, 0046: Logan ‘360 discloses the original may be destroyed according to the policies of the correctional facility and any legal requirements.)

With respect to claims 4 and 11, the combination of Logan ‘360 and Logan ‘996 discloses the method and system, 
wherein the action is providing a notification to at least one entity. (¶ 0046: Logan ‘360 discloses forwarding to an investigative agency.)

With respect to claims 5, 12, and 18, the combination of Logan ‘360 and Logan ‘996 discloses the method, computer program product, and system, 
wherein the criteria is a status assessment of the recipient. (¶ 0042: Logan ‘360 discloses it is determined if the addressee is an inmate capable of receiving scanned mail.)

With respect to claims 6, 13, and 19, the combination of Logan ‘360 and Logan ‘996  discloses the method, computer program product, and system, 

With respect to claims 7, 14, and 20, the combination of Logan ‘360 and Logan ‘996 discloses the method, computer program product, and system, 
wherein the status assessment is associated with an event associated with the recipient. (¶ 0042: Logan ‘360 discloses it is determined the addressee is not capable of receiving mail because the inmate was released.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farhat (US 2016/0294758 A1) – (¶ 0006: discloses the system and methods use various machine learning algorithms to provide named entity recognition (this identifies the name of the person or department the mail is addressed by performing a look-up to the directory service), sentiment analysis to identify the sentiment of the postal mail (for example, if the mail relates to a violation and has key words that are similar to “violation', the item can be automatically transferred to a compliance or legal department), object analytics (identifying based on pictures where postal mail may need to go), and semantic analytics can be applied against many of these other items. This machine learning allows for the system and methods to become more accurate as times goes on.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629




/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629